Case: 1:19-CV-00661-SO Doc #: 1-2 Filed: 03/25/19 1 of lO. Page|D #: 9

EXHIBIT A

CaSe: 1219-CV-00661-SO DOC #Z 1-2 Filed: 03/25/19 2 Of lO. Page|D #Z 10

MENTOR MUNICIPAL COURT
8500 Civic Center Blvd.
Mentor, Ohio 44060
(440) 974-5744

Bryan Anthony Reo : Case: CVI 1900162

Plaintiff(s) NOTICE OF SMALL CLAIM HEARING
-VS- John Trebets
Charter Communications : Judge

Defendant(s) .

**********************

You are hereby notified that the above case has been assigned for SMALL CLAIMS on 03/20/2019 at 4:30 PM.

Note:
Linda Bambic

Feb 19, 2019 Clerk of Court
Amy Krauss
Clerk/Deputy Clerk

If you are providing written documentation as evidence at your Small Claim hearing, a copy should be made to
present to the Magistrate for the Court record. Note: Any personal information or identitiers such as social
security numbers, bank account numbers, etc. should be removed from the copy you are submitting to the
Court.

cc: Bryan Anthony Reo
Charter Communications

CaSe: 1219-CV-00661-SO DOC #Z 1-2 Filed: 03/25/19 3 Of lO. Page|D #Z 11

MENTOR MUNICIPAL COURT
8500 Civic Center Blvd.
Mentor, Ohio 44060

(440) 974-5744
Plaintiff(s) Case: CVI 1900162
Reo, Bryan Anthony
VS
Defendant SUMMONS

Charter Communications

400 Atlantic Street
Stanford, Ct 06901

SMALL CLAIMS

: John Trebets
~ Judge

Defendant(s)

*'k*****'k*'k*

To the Clerk:

Please take notice that a Claim is hereby filed against the above
Defendant(s) and request that he (they) be summoned to appear in
Court to answer said Complaint.

Wherefore Plaintiff(s) prays judgment against Defendant in the
sum of $ 6000.00 , plus interest from 08/08/2018 at the rate of
5.00 % and Costs.

The Court will hold trial on this claim in the Small Claims Division
of the above named Court at the address shown above on 03/20/2019
at 04:30 PM .

If you do not appear at the hearing/trial, judgment may be entered
against you by default, earnings may be subject to garnish-

ment or your property may be attached to satisfy said judgment. If
your defense is supported by witnesses, account books, receipts, or
other documents, you must produce them at that time. Subpoenas

for witnesses, will be issued

if requested by a party, by the Clerk.
If you admit the claim but desire time to

. you may make such
request at the hearing/trial.

PaY/

Linda Bambic
Clerk of Court

Date: Feb 19, 2019 ' //i/
»_Amy”Krauss
1'"Clerk/Deputy Clerk

.
.‘ §

_.

.

CaSe: 1219-CV-00661-SO DOC #Z 1-2 Filed: 03/25/19 4 Of lO. Page|D #Z 12

 

 

 

 

 

 

 

 

 

 

lN THE MENTOR MUNiC|PAL COURT q CC .
SMALL Ci.AlM COMPLIANT cA$E No_ l i Og
BRYAN ANTHONY REO CI-IAR'I'ER COMMUNICATIONS
7 724 TEA ROSE DRIVE 4 00 ATLANTIC STREET
MENTOR, OHIO 44060 STANFORD' CT 06901
Phone No. L44 q 3 13 ' 5 8 93 Plaintiff(si
STATEMENT OF CLA|M Phone No. L i Defendant(sl
ACCOUNT: Exhibits attached and made a part hereof

wAGES X QTHER; Violations of the Telephone Ccnsu.mer Protection Act,
Telephone Solicitation Sales Act, and Consumer Sales Practices Act by

 

e d a re `ve b lain iff 'n Mentor
TQ THE CLERK: Please take notice that a claim is hereby filed against the above defendant(s) and a request that they be summoned
to appear in Court to answer same. 6 l 0 0 0 ~ 0 0 8 th

, plus interest from the

 

Plaintiff prays forjudgment against defendant(s) in the su§ of $

 

day of ___1§1_1§_1§§_1_1___2_0§_8______, at the rate of ?~id cou §§ 3 _~ )
STATE OF OHlO, COUNTY OF LAKE) ss. AEELQA_\![[_Q_E_C_QM_BLA|MN]:§&LNM g co ‘;
:o §§ b
Beins duly sworn on oath BRYAN ANTHONY REO lPlainurr) states than § w §
Check one: _X___ He is or represents ___She is or represents n____They are or represent the PlaBiff _.¢:-_ <_6
C'J

-- c:
in the above entitled cause, that the said cause is for the payment of money, that the nature of plaintist demcand i?ias st:aL‘Ped, and

 

 

   
  

 

that there is due to plaintiff from the defendant the amount stated above; defendant is not now in the milita§ or Q"`§ral sr`gr;vice of
the United States. § ___ .\..£

x w "1`
x_zfuy“/ M X - ~
o<p.`WA|-$ Signature of Plalntiff #1 Signature of Plaintiff #2
` 4<"- JENN|FER BUYNACK

    

  

Nolatuvbiibed and sworn to before me this
in and for the Stale ot Ohio

 

m DEFENDANT(S); cHARTER coMMUNIcATIoNs
400 Atlantic Street, Stanford CT, 06901 a

 

 

 

 

Plaintiff asks judgment in this court against you for the sum of $ 5 l 0 0 0 - 0 0 plusWK S¢CD;€> gsw
interest from August 8 . 2 018 and court costs, upon the laintist stateme t of claim set fo ove.
THE count wlu. nom ram oN: N¢\S . i-\liillt \/\ SO. § ('i\ AT L-\ " gt

Located at MENTOR MUN|C|PAL CDURT, 8500 ClVlC CENTER BLVD, MENTdR OH 44060 (First Floor). f

if you do not appear at the trial a judgment may be entered against you by default and your earnings may be subject to garnishment or your
property may be attached to satisfy said judgment. if your defense is supported by witnesses, account books, reeeipts, or other do ""iypl,
must produce them at the time of this trial. Subpoenas for witnesses, if requested, will be issued by the cierk. if you admit the " ,
time to pay, you may make such a request at the trial. if you believe you have a claim against the plaintiff, you must tile a co . »'° “ `
court and must serve the plaintiff and all other parties with a copy of the counterclaim at least 7 days prior to the date of 1 ._

plaintiffs daim. MUqu C|er% i/\/\/Y /i /i M`/

      
 

\\
.z

 

CaSe: 1219-CV-00661-SO DOC #Z 1-2 Filed: 03/25/19 5 Of10. Page|D #Z 13

IN 'I`HE MENTOR MUNICIPAL COURT

SMALL CLAIM DIVISION
BRYAN ANTHONY REO, v CASE NO. 19CVIl62
Plaintiff,
v.
CHARTER COMMUNICATIONS,
Defendant.

 

 

DEFENDANT’S MOTION TO CONTINUE TRIAL DATE

Pursuant to Rule 3 of the Local Rules of Court and Case Management, and for good
cause shown, Defendant Charter Communications (“Defendant”) hereby moves for a thirty-five
day continuance of the trial date. The grounds for this Motion are as follows:

l. On February 15, 2019, Plaintiff Anthony Dornenic Reo (“Plaintiff”) filed the
instant action against Defendant.

2. The Clerk of Court set trial for March 20, 2019 at 4:30 p.m. in the Mentor
Municipal Court and mailed Defendant a copy of the summons and complaint on or about
February 19.

3. Defendant is in the process of investigating Plaintiff’s allegation that it “made”
calls in purported violation of the Telephone Consurner Protection Act, Telephone Solicitation
Sales Act, and Consumer Sales Practice Act.

4. Defendant will be unduly prejudiced should it be required to proceed to trial while
that investigation is ongoing

5. As such, Defendant respectfully requests the hearing be continued approximately

thirty-five days from March 20, 2019 to April 24, 2019.

CaSe: 1219-CV-00661-SO DOC #Z 1-2 Filed: 03/25/19 6 Of10. Page|D #Z 14

6. Defendant affirms this continuance is made in good faith and not for purposes of
delay, so that it may continue its investigation and determine appropriate next steps in this case.

WHEREFORE, Defendant respectfully requests the Honorable John Trebets continue the
trial in this action to April 24, 2019.

Respectfully submitted this 15th day of March 2019.

KABAT CHAPMAN & OZMER, LLP

 

 

J. Scott Carr (Ohio Bar No. 98247)
171 17th St. NW, Suite 1550
Atlanta, Georgia 30363

T: (404) 400-7300

F: (404) 400~7333

E~mail: scarr@kcozlaw.com

Courzselfor Defendant

Case: 1:19-cV-00661-SO Doc #: 1-2 Filed: 03/25/19 7 of lO. Page|D #: 15

IN THE MENTOR MUNICIPAL COURT

SMALL CLAIM DIVISION
BRYAN ANTHONY REO, CASE NO. 19CV1162
Plaintiff,
v.
CHARTER COMMUNICATIONS,
Defendant.

 

 

[PROPOSED] ORDER ON DEFENDANT’S MOTION TO CONTINUE TRIAL DATE

Before this Court is Defendant Charter Communications’ (“Defendant”) motion for a
thirty-five day continuance of the trial date in action no. 19CVI162 (the “Motion”). For the
reasons set forth in the Motion and for good cause shown, the Court GRANTS the Motion.

IT IS HEREBY ORDERED THAT the trial in action no. 19CV1162 is continued to April

24, 2019 at 4:30 p.m. at the Mentor Municipal Court.

DATED; March ___, 2019

 

Hon. John Trebets

CaSe: 1219-CV-00661-SO DOC #Z 1-2 Filed: 03/25/19 8 Of lO. Page|D #Z 16

CERTIFICATE OF SERVICE
l hereby certify that on March 15, 2019, a true and correct copy of the foregoing

document Was served First Class U.S. Mail to the following:

Bryan Anthony Reo
REO LAW LLC
P.O. Box 5100
Mentor, Ohio 44060
reo@reolaw.org /~\)
/\`J>;f\~
WW

 

J."s<:oa'€é?r (ohio ear No. 98247)

CaSe: 1219-CV-00661-SO DOC #Z 1-2 Filed: 03/25/19 9 Of 10. Page|D #Z 17

MENTOR MUNICIPAL COURT
85 00 Civic Center Blvd.
Mentor, Ohio 44060
(440) 974-5744

Bryan Anthony Reo : Case: CVI 1900162

Plaintiff(s) NOTICE OF SMALL CLAIM HEARING
- _ J olin Trebets
Charter Communications : Judge

Defendant(s)

**********************

You are hereby notified that the above case has been assigned for SMALL CLAIMS on 04/24/2019 at 4:30 PM.

Note: Continued from original hearing date of 3/20/ 19 to above date and time.

Linda Bambic
Mar 18, 2019 Clerk of Court

le)ua

Amy Krauss
Clerk/Deputy Clerk

If you are providing written documentation as evidence at your Small Claim hearing, a copy should be made to
present to the Magistrate for the Court record. Note: Any personal information or identifiers such as social

security numbers, bank account numbers, etc. should be removed from the copy you are submitting to the
Court.

cc: J. Scott Carr
Bryan Anthony Reo

CaS€Z 1219-CV-00661-SO DOC #Z 1-2 Filed: 03/25/19 10 Of 10. Pag€|D #Z 18
03/15/2019 ia:oac<abat chapman a ozmer LLp

(FAX)4704470515 P . 005/ DUS

IN THE MENTOR MUNICIPAL COURT

SMALL CLAIM DIVISION
BRYAN ANTHONY REO, CASE NO. 19CV1162
Plaintiff,
v.
CHARTER COMMUNICATIONS,
Defendant.

 

 

[PROPOSED] ORDER ON DEFENDANT’S MOTION TO CONTINUE TRIAL DATE
Before this Court is Defendant Charter Communications’ (“Defendant’

’) motion for a
thirty-five day continuance of the trial date in action no. 1901/1162 (the “Motion”). For the

reasons set forth in the Motion and for good cause shown, the Court GRANTS the Motion.

IT IS HEREBY OR.DERED THAT the trial in action no. 19CV1162 is continued to April
24, 2019 at 4:30 p.m. at the Mentor Municipal Court.

DATED: March 15_, 2019

Trebets

90 i€ lid 31 §l`tii~l&liiz
ii ttf\t>oi\\]l` Cliu\' G';l"\\_i

\ !:. ._‘
ili\'lUU 'l\/cllf]li'»iili‘l d@_l\l';ili
i;\-_ ..-. ..z .

7

